Citation Nr: 0321272	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-17 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for cervical neck 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On February 26, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the veteran and request that he give complete 
information regarding his treatment with Dr. Rothstein.  
Include the appropriate release form should the 
treatment be non-VA.  

2.	After the above has been accomplished, make arrangements 
with the appropriate VA medical facility for the veteran 
to be afforded the following examinations: orthopedic 
and neurological.  Send the claims folder to the 
examiners for review.

a.	The orthopedic examiner should evaluate the 
veteran's cervical spine disability, to include 
conducting all indicated tests, including X-rays.  
The examiner should ascertain the nature and 
severity of the veteran's service-connected 
cervical spine disability.  The orthopedic examiner 
should provide an assessment of the severity of the 
veteran's cervical spine disability to specifically 
include reference to the absence or presence of 
muscle spasms, in addition to range of motion 
studies which are to be expressed in degrees and in 
relation to normal range of motion.  The examiner 
should note whether there are any further 
limitations due to pain and, if so, quantify the 
degree of additional impairment due to pain.  The 
examiner should be asked to determine whether the 
veteran's cervical spine exhibits weakened 
movement, excess fatigability, or incoordination, 
and if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss or ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also provide 
an opinion as to whether pain could significantly 
limit functional ability during flare-ups or when 
used repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.  The examiner should state if there is 
any deformity.  The veteran's mobility should be 
described, and it should be indicated if he wears a 
brace (jury mast).  The examiner should also 
describe any scarring associated with the cervical 
spine surgery performed in 1991, to include whether 
any scars are tender, superficial, poorly 
nourished, ulcerated, or painful.  In addition, the 
examiner should indicate if any scarring impairs 
function.  The examiner should note if any scar is 
disfiguring (more than 5 inches, at least one-
quarter inch at the widest part, contour elevated 
or depressed on palpation, adherent, hypo-or hyper-
pigmented in an area exceeding six square inches, 
texture abnormal in an area exceeding six square 
inches, underlying soft tissue missing in an area 
exceeding six square inches, or skin indurated and 
inflexible in an area exceeding six square inches), 
or unstable.  The effect of the cervical spine 
disability on the veteran's employability should be 
discussed.  

b.	The neurological examiner should specifically 
describe the symptoms associated with any 
neurological involvement of the cervical spine to 
include the etiology of any neurological findings.  
The examiner must fully describe the severity and 
duration of any recurring attacks.  The examiner 
should also indicate the total duration of any 
incapacitating episodes (periods of acute signs and 
symptoms requiring bed rest prescribed by a 
physician and treatment by a physician) during the 
past 12 months.   

3.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





